Citation Nr: 0508929	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  94-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for tinea versicolor.

3.  Entitlement to service connection for an acquired 
psychiatric disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for dizzy spells.

6.  Entitlement to service connection for erectile 
dysfunction and premature ejaculation.

7.  Entitlement to service connection for headaches.



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969.  He served in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in San Juan, the Commonwealth of Puerto Rico.  In 
March 2001 the Board remanded the claims for further 
development.  In August 2002 the Board ordered further 
development.  In September 2003 the Board remanded the claims 
pursuant to Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and other VA 
policy considerations for initial agency of original 
jurisdiction (AOJ) consideration of evidence obtained 
pursuant to development and for completion of the remaining 
requested development.  

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence does not show that the cavitation of tooth 
number 3 was incurred in or aggravated by active service.

2.  The evidence does not show that the cavitation of tooth 
number 14 was incurred in or aggravated by active service or 
that the loss of tooth number 14 was otherwise related to 
active service.

3.  The evidence does not show that the loss of tooth number 
19 was incurred in active service.

4.  The evidence does not show that the loss of tooth number 
30 was incurred in active service or that the loss of tooth 
number 30 was otherwise related to active service.

5.  Tooth number 17 was missing on the initial dental 
examination on January 26, 1968.  There is no definite record 
showing that teeth numbers 17 and 32 to have been diseased 
after a reasonable period of service, and there is no actual 
record of extraction of teeth numbers 17 and 32 for reasons 
other than malposition or impaction.

6.  Service medical and dental records reveal no 
abnormalities of teeth numbers 1, 2, 4, 5, 13, 15, 16, 18, 
and 31, and no findings or diagnosis of periodontal disease.  
There is no evidence showing that the periodontosis causing 
the loss of teeth numbers 1, 2, 4, 5, 13, 15, 16, 18, and 31, 
was incurred in or aggravated by active service, or is 
otherwise related to active service, including exposure to 
Agent Orange.

7.  The veteran's missing teeth are replaceable by 
prostheses.  There is no evidence that the veteran filed a 
claim for dental treatment within one year after separation 
from active service.

8.  Tinea versicolor was not manifest during service and if 
present, is unrelated to service.

9.  The evidence shows that the veteran did not have an 
acquired psychiatric disorder during active service; that he 
did not have a psychosis within one year of separation from 
active service; and that his acquired psychiatric disorder is 
not otherwise related to active service, including exposure 
to Agent Orange.

10.  Hypertension was not manifested during service or within 
one year of separation.  There is no competent evidence of a 
current diagnosis of hypertension.

11.  There is no competent evidence that the veteran has a 
neurological or cardiovascular disorder that is manifested by 
dizziness.

12.  The evidence shows that the veteran did not have 
erectile dysfunction and premature ejaculation during active 
service, and that his erectile dysfunction and premature 
ejaculation are not otherwise related to active service, 
including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Loss of teeth for compensation and treatment purposes was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 
(2004); 38 C.F.R. §§ 3.381, 3.382, 4.149, 4.150 (1994); 
38 C.F.R. §§ 3.381, 3.382 (1993).

2.  Tinea versicolor was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

4.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Dizzy spells were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

6.  Erectile dysfunction and premature ejaculation were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Only after the June 1994 rating action was 
promulgated did the agency of original jurisdiction (AOJ), in 
March 2002, provide explicit notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.

The AOJ provided the veteran a rating decision in June 1994, 
a statement of the case (SOC) in August 1994, and 
supplemental statements of the case (SSOCs) in February 2000 
and January 2005 that included a summary of the evidence, the 
applicable law and regulations and a discussion of the facts 
of the case.  These gave notice as to the evidence generally 
needed to substantiate his claims.  VA wrote to the veteran 
in March 2002 and again in March 2004 regarding the 
notification of the passage of the VCAA and the obligations 
of VA with respect to the duty to assist and duty to notify 
regarding the information and evidence necessary to 
substantiate his claims.  Specifically, the veteran was 
notified that VA has a duty to assist him in obtaining 
evidence necessary to substantiate his claims.  The veteran 
was notified that he should identify medical treatment and 
that VA would request identified medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2002 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Proper process has been provided.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  VA fully complied with 
the directives of the March 2001 Board remand, the August 
2002 development memorandum, and the September 2003 Board 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Records pertinent to the current claim in the possession of 
the Federal government - past treatment records with the 
military and VA medical records - have been obtained.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
veteran was afforded VA examinations.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4).  As for private medical 
records, the AOJ obtained some records and physician 
statements.  In the March 2001 remand, the Board directed the 
AOJ to contact the veteran and obtain authorizations of 
release for additional medical records from previously 
identified private medical providers.  The AOJ wrote to the 
veteran in March 2002 requesting that he complete and submit 
authorizations of release for private medical records, but he 
did not provide any authorizations of release for any private 
medical records.  The duty to assist is not a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Therefore, no further duty with regard to obtaining private 
medical records is necessary.

The June 1994 rating decision, the August 1994 SOC, and the 
February 2000 and January 2005 SSOCs informed the veteran of 
the evidence in the possession of VA.  As for the duty to 
notify the veteran of an inability to obtain identified 
records, the veteran did not sign authorizations for release 
of his private medical records.  Thus, there is no other 
evidence to obtain.

In the November 2002 VCAA letter, the AOJ informed the 
veteran that he may submit evidence regarding his claims.  
Also, in the March 2004 VCAA letter, VA specifically asked 
the veteran to submit any evidence he had that pertained to 
his claims.  In a January 2005 letter, VA told the veteran to 
submit any additional evidence concerning his claims to the 
Board.  In other words, VA told the veteran to submit any 
evidence in his possession that pertains to the claims.  See 
38 C.F.R. § 3.159(b)(1).

By the January 2005 letter, VA informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual background

The veteran's service medical records reflect that there were 
no complaints or findings of skin symptomatology, dizziness 
or fainting spells, or sexual dysfunction, and that there 
were no diagnoses of a skin disorder, hypertension, a 
disorder manifested by dizzy spells, or sexual dysfunction.  
On an August 1967 pre-induction examination, the veteran 
denied having or having had dizzy spells or vertigo, high 
blood pressure, frequent nightmares, loss of memory or 
amnesia, or nervous disorders.  He admitted having or having 
had frequent insomnia.  The doctor noted that the veteran did 
not have a neuropsychiatric disorder, and the psychiatric 
evaluation was normal.  The skin and the genitourinary system 
were normal.  His blood pressure reading was 132/74.  No 
missing or carious teeth were noted on the August 1967 pre-
induction examination.  Service medical records reveal that 
there were no other complaints or findings of psychiatric 
symptomatology, and that there were no diagnoses of a 
psychiatric disorder.  

Service dental records reveal that the veteran underwent an 
initial dental examination on January 26, 1968, eight days 
after entering active service.  It was noted that the teeth 
numbers 17, 19, and 30 were missing.  It was indicated that 
that slight calculus was present and that tooth number 14 was 
carious.  It was reported that tooth number 3 was non-
restorable carious.  On February 7, 1968, it was determined 
that tooth number 3 had pulpitis and it was extracted.  
Service dental records reflect that there was no other dental 
treatment in service.

On a September 1969 separation examination, the veteran 
denied having or having had dizziness or fainting spells, a 
skin disease, frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or loss 
of memory or amnesia.  The veteran reported that his father 
was alive and in good health.  The skin and the genitourinary 
system were normal.  The psychiatric evaluation was normal.  
His blood pressure reading was 110/80.  Teeth numbers 3, 17, 
19, and 32 were missing.  Tooth number 14 was noted to be 
carious non-restorable.  Tooth number 30 was noted to be a 
"restorable" tooth.

Private medical records reflect that in October 1983 the 
veteran had blood pressure readings of 130/90, 160/100, 
150/100, and 120/95.  He complained of dizziness, chest pain, 
and nervousness.  Anxiety and high blood pressure were 
diagnosed.  In November 1983, a private doctor referred the 
veteran to VA for complaints of insomnia, nervousness, and 
auditory hallucinations.

VA medical records reflect that in December 8, 1983, it was 
noted that the veteran's complaints of insomnia, nervousness, 
and auditory hallucinations began three months ago and that 
he also began to have dizzy spells, asphyxia, and tachycardia 
three months ago.  Mental status examination revealed that 
the veteran had somatic signs, to include headaches and shaky 
hands.  The initial assessment was moderate anxiety with 
occasional hallucinations.  On that same day, it was noted 
that the veteran's symptoms began following the death of a 
friend.  During treatment in December 1983, the veteran 
reported that his father died more than 10 years ago.  Also, 
in December 1983 tinea versicolor and a generalized anxiety 
disorder were diagnosed.  Moreover, his blood pressure 
reading was 130/80 in December 1983.  In January and March 
1984 the veteran complained of erectile dysfunction.  The 
veteran underwent hypnotherapy in June 1984.  When he was put 
in a trance, he had strong emotional experiences when asked 
about the origins of his anxiety.  Upon direct questioning, 
he talked about his father's fatal lung cancer and also 
mentioned that when his mother was angry, she threatened to 
leave his family.  The assessment was that the veteran's 
symptoms may be related to his father's illness and his 
mother's threats. 

In a February 1985 statement, a private doctor reported that 
he treated the veteran in October and November 1983 and that 
the diagnoses included anxiety and rule out schizophrenia.

The veteran was afforded a VA general medical examination in 
May 1985.  Physical examination of the skin and appendages 
revealed no abnormalities except whitish spots on the throat 
and chest.  His blood pressure readings were 120/80, 110/70, 
and 120/80.  Also, there were no neurological deficits.

The veteran underwent a VA psychiatric examination in May 
1985.  The veteran complained of tension, apprehension, fear, 
restlessness, chest pain, desperation, palpitation, multiple 
gastrointestinal complaints, and so on.  Additionally, his 
spouse complained of his lack of interest, irritability, 
marked insomnia, hearing voices, and very frequent loud 
talking to himself in a very crazy way.  The examiner noted 
that the veteran had a history of hallucinating in the 
auditory field, manifested by voices calling his name, but 
that he was not actively hallucinating at the time of the 
examination.  The Axis I diagnosis was generalized anxiety 
disorder with strong depressive and paranoid features.

In July 1985, the veteran was afforded a VA dermatological 
examination.  He veteran reported a ten-year history of white 
lesions on the trunk, which were unresponsive to many topical 
medications.  Physical examination revealed hypopigmented 
macules and patches on the back, neck, and upper chest, and 
scattered lesions on the chest.  The assessment was tinea 
versicolor of the trunk, neck, and arms.

In an August 1993 statement, a private doctor indicated that 
his clinic had treated the veteran since 1986 for chronic 
neurosis and schizophrenia.

In an April 1997 statement a private doctor reported that he 
saw the veteran once in October 1993 when he was allegedly 
suffering from symptoms similar to a heart attack.  The 
doctor noted that the veteran's symptoms progressed to the 
point that he was unable to drive a car or be left at home 
alone.  The doctor reported that the veteran was able to tell 
his life history adequately and that he had no symptomatology 
during the interview.

The veteran underwent a VA general medical examination in 
December 2002.  It was noted that arterial hypertension was 
diagnosed in 1982 during a panic attack in which the veteran 
allegedly developed hand tremors, heart palpitations, 
tachycardia, dizziness, and nausea.  It was reported that the 
veteran underwent laboratory workups and an electrocardiogram 
(EKG) and that a nervous disorder was diagnosed.  It was 
indicated that the veteran received no treatment for elevated 
blood pressure at that time because it was considered to be 
due to his nervous condition.  Additionally, it was stated 
that the veteran had never received any treatment for 
hypertension.  It was noted that the veteran had several 
recurrences of the above-reported symptomatology, but that 
after further studies, including chest X-rays, EKGs, and 
laboratory workups, no diagnosis was made.  It was indicated 
that the veteran complained of insomnia, for which he had 
received treatment.  

Physical examination showed that his blood pressure readings 
were 130/80, 124/80, and 126/80.  Physical examination of the 
skin revealed no abnormal findings and no evidence of skin 
disease at present.  There were warty growths over the left 
inferior axillary area.  The neurological examination 
revealed normal deep tendon reflexes, no Babinski's sign, a 
negative Romberg's sign, and no sensory or motor deficits.  
The diagnoses included history of arterial hypertension, 
currently normotensive; erectile dysfunction; warty growth, 
left axilla; tension headaches; and no evidence of tinea 
versicolor at present.

The veteran underwent a VA dental examination in December 
2002.  The examiner noted that the medical records did not 
show any evidence of trauma to the orofacial structures 
during active service.  The veteran complained of gradually 
losing his teeth.  Physical examination revealed that the 
missing teeth were teeth numbers 1, 2, 3, 4, 5, 14, 15, 16, 
17, 18, 19, 30, 31, and 32.  All of the missing teeth were 
replaced by serviceable, removable prostheses.  There was 
moderate-to-severe alveolar bone resorption of both maxilla 
and mandible due to periodontosis.  The diagnosis was 
generalized chronic periodontosis.  The examiner indicated 
that the etiology of the periodontosis was an infectious 
process.  The examiner noted that it had been alleged that 
the veteran's periodontosis was related to exposure to Agent 
Orange.

The veteran was afforded a VA neurological examination in 
December 2002.  The diagnoses were headaches, migraine type, 
precipitated by tension, stress, and muscle contraction in 
the neck; and no neurological deficits.

The veteran underwent a VA hypertension examination in 
December 2002.  He claimed that his blood pressure rose when 
he was anxious or during panic attacks.  He reported that 
when he went to a local health center, his blood pressure was 
reported as being elevated with readings of 130/100 and 
140/90.  He added that he had never received any treatment 
for hypertension.  He stated that hypertension was diagnosed 
in 1984.  

Physical examination revealed that his blood pressure 
readings were 130/80, 132/80, and 128/82.  The diagnosis was 
arterial hypertension by history, which was not evident on 
the current examination.

The veteran was afforded a VA genitourinary examination in 
December 2002.  He reported a history of erectile dysfunction 
and premature ejaculation for the past two years.  The 
diagnoses were neuropsychiatric disorder, erectile 
dysfunction, and premature ejaculation.  The examiner noted 
that the erectile dysfunction and premature ejaculation were 
most likely psychological in nature and that they had no 
relationship to exposure to Agent Orange.

The veteran underwent a VA skin examination in December 2002.  
He reported a history of white spots since 1975.  He stated 
that his symptoms were intermittent, that they improved 
during the winter, and that they were exacerbated during the 
summer.  He noted that he used "Spot Out" and selenium 
sulfide to treat the symptomatology but that they did not 
improve the symptomatology.  Physical examination revealed no 
skin lesions.  The examiner indicated that there was no 
diagnosis of a skin disorder, but that the history suggested 
tinea versicolor.

The veteran was afforded a VA psychiatric examination in 
December 2002.  Mental status examination revealed that the 
veteran was not hallucinating.  The Axis I diagnosis was 
generalized anxiety disorder.  The examiner noted that as 
clearly stated on the VA medical record dated December 8, 
1983, the veteran began to feel dizzy with generalized 
tremors and shortness of breath, as well as some other 
somatic symptoms, after the death of a friend, which occurred 
three months prior to that date.  The examiner indicated that 
as explained on the hypnotherapy note dated June 26, 1984, 
the origin of his anxiety was related to the illness and 
death of his father from lung cancer and other family 
situations.  Based on the veteran's records, history, and 
evaluations, the examiner determined that there was no 
relationship between the current psychiatric disorder and 
exposure to Agent Orange or any other service situation or 
condition.

The veteran underwent another VA skin examination in June 
2003.  He reported a history of a pigmented lesion on the 
skin since more than 20 years ago.  He stated that the lesion 
was intermittent and that it occurred once or twice a year 
and lasted for three months.  He reported that he treated the 
lesion with a "sprout," which occasionally alleviated it.  
Physical examination revealed no skin lesions, to include no 
tinea versicolor.  The examiner indicated that a diagnosis 
could not be made because the veteran currently had no skin 
lesions.  The examiner noted that tinea versicolor is a 
chronic fungal infection commonly found in the tropics and 
that it is not related to Agent Orange exposure.  The 
examiner reported that tinea versicolor may resolve with 
antifungal creams but that it may reappear at any time.

The veteran underwent another VA dental examination in April 
2004.  The examiner noted that the claims file was carefully 
reviewed and that service medical and dental records did not 
show evidence of service trauma or combat wounds affecting 
the mouth.  The veteran reported that non-carious teeth had 
fallen out of his mouth.  Physical examination revealed that 
the missing teeth were teeth numbers 1, 2, 3, 4, 5, 13, 14, 
15, 16, 17, 18, 19, 30, 31, and 32.  All of the missing teeth 
were replaced by removable partial denture prostheses.  There 
was moderate-to-severe alveolar bone resorption of both 
maxilla and mandible.  The examiner noted that the clinical 
examination revealed that the veteran had periodontosis, 
which was manifested by deterioration of the alveolar bone 
without suppuration of the gingiva.  The examiner indicated 
that the teeth became loose because of a lack of bone support 
and that they had eventually fallen out.  The diagnosis was 
generalized chronic periodontosis.  The examiner indicated 
that the etiology of the periodontosis was multifactorial, 
including tobacco smoking, genetic factors, and immunological 
factors.  The examiner opined that the condition was not 
related to military service.
 
The veteran underwent a VA neurological examination in April 
2004.  The examiner noted that a review of the claims file 
revealed that in December 1983 an anxiety disorder with 
hallucinations and headaches as somatization was diagnosed.  
The neurologic examination was unchanged from the one done in 
December 2002.  The diagnosis was chronic recurring 
headaches.

The veteran was afforded a VA psychiatric examination in 
April 2004.  He complained of anxiety attacks manifested by 
having a sensation in his head, loss of balance, sweats, 
palpations, shortness of breath, restlessness, and shaking.  
He stated that his symptoms of anxiety began in 1983.  He 
noted that his symptoms had not improved since 1983.  He 
complained of poor sleep with frequent awakening during the 
night, irritability, and easily becoming physically and 
verbally aggressive.  He reported that he ejaculated very 
rapidly and had a very flaccid erection.  Mental status 
evaluation revealed that the veteran was not hallucinating, 
and no hallucinations were claimed.  The examiner noted that 
the veteran had been extremely anxious and suffered from 
sleeping problems.  The Axis I diagnosis was generalized 
anxiety disorder.  The examiner noted that the veteran's 
neuropsychiatric symptomatology remained as described in 1983 
and that it was not related to his military service, 
including exposure to Agent Orange.

The veteran underwent a VA hypertension examination in April 
2004.  He reported that elevated blood pressure values were 
first detected in 1983 during an episode of acute anxiety, 
but that the levels usually returned to normal moments later.  
He noted that one time his blood pressure readings were 
rechecked several days in a row and that his blood pressure 
readings were elevated only during the first couple of days 
and then returned to normal.  He denied any history of 
cardiovascular symptomatology or anti-hypertensive therapy.  

Physical examination revealed blood pressure readings of 
120/80, 128/76, and 128/84.  The diagnosis was a history of 
labile hypertension, which was not documented on the current 
examination.

The veteran underwent a VA genitourinary examination in April 
2004.  He reported that he had erectile dysfunction and that 
he had had premature ejaculation for the past five or six 
years.  The diagnoses were erectile dysfunction and premature 
ejaculation.  The examiner opined that the disorders were not 
related to active military service, including exposure to 
Agent Orange.  The examiner noted that in the absence of an 
actual physical problem or condition, premature ejaculation 
was in most cases related to psychogenic causes.  The 
examiner indicated that the medications used in the treatment 
of hypertension and circulatory problems caused by chronic 
hypertension were also associated with erectile dysfunction.  
The examiner noted that in the veteran's case, a single, 
precise etiology cannot objectively be determined because the 
above-mentioned possible causes can interact and play a role 
in the veteran's complaints.  The examiner added that the 
fact that he tended to respond to Viagra and Cialis tended to 
favor circulatory problems secondary to chronic hypertension 
as being the most likely etiological factor.

III.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Service connection may 
be also granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be granted 
for a psychosis or hypertension when it is manifested to a 
compensable degree within one year following discharge from 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), and 
chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).  
Porphyria cutanea tarda and chloracne or other acneform 
disease consistent with chloracne must become manifested to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service.  Type 2 
diabetes must become manifested to a degree of 10 percent or 
more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

During the pendency of this appeal, the law governing dental 
claims was changed twice.  64 Fed. Reg. 30,392-93 (June 8, 
1999); 59 Fed. Reg. 2529-30 (Jan. 18, 1994).
 
Under the old version of 38 C.F.R. § 3.381, which was in 
effect prior to June 8, 1999, each missing or defective tooth 
and each disease of the investing tissue will be considered 
separately, and service connection will be granted for 
disease or injury of individual teeth and of the investing 
tissue, shown by the evidence to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.381(a) (1998).   

The furnishing of treatment or prosthesis for noncompensable 
dental conditions during service will not be considered per 
se as aggravation of a dental condition shown to have existed 
prior to entrance into active service.  Teeth noted at entry 
into active service as carious restorable will not be held as 
service connected, either direct or by aggravation, 
notwithstanding enlargement of the original cavity or 
development of additional cavitation on the same or another 
surface; nor on the basis of the insertion of a filling 
during service, unless new caries develop after expiration of 
a reasonable time after the original cavity has been filled, 
amelioration rather than worsening or aggravation ensuring in 
such cases.  Service connection by aggravation will be 
conceded in such teeth, carious restorable at entry into 
service, whether or not filled, but which necessitate 
extraction after the expiration of a reasonable time after 
entry into active service.  A filling recorded at induction 
followed by a reasonable period of service and extraction or 
replacement because of new caries will entitle the veteran to 
a finding of direct service connection for the new condition.  
Likewise, aggravation is allowed where pyorrhea is noted at 
enlistment but after reasonable service necessitates 
extraction of a tooth or teeth during service.  Conversely, 
service connection by aggravation will not be conceded if the 
tooth at enlistment was classified as defective but was not 
restorable.  38 C.F.R. § 3.381(b) (1998).

The statutory presumptions as to soundness of condition at 
the time of entrance into active service will not be 
applicable, in cases of dental conditions not disabling to a 
compensable degree.  38 C.F.R. § 3.381(d) (1998).   

Service connection for dental disabilities will be 
established by service records, documentary evidence in the 
form of reports of examinations (dental or physical), duly 
certified statements of dentists or physicians, or certified 
statements of fact from two or more disinterested parties.  
The disability much be shown to have been incurred in or 
aggravated by service as provided in this section.  
Statements certified by dentists or physicians must give the 
claimant's full name, the date he or she was first examined 
or treated, the subsequent treatments, if any, and contain a 
complete and detailed statement of the symptoms observed and 
diagnosis made.  The name or number of all defective or 
missing teeth noted and the character and content of any 
pathological condition of investing tissues observed should 
be included.  If exact dates cannot be given, an approximate 
date may be used.  Certified statements from disinterested 
parties must show the circumstances under which knowledge of 
the claimant's disability was obtained and as far as possible 
describe the symptoms and location of the disability 
observed.  38 C.F.R. § 3.382(a) (1998).   

Where after all sources of information have been exhausted 
and all variations in the records reconciled, there remains 
notation of filled teeth at time of release from active 
service and there was no notation of these teeth as defective 
or filled at entrance into service, service connection may be 
granted in exceptional cases for such teeth, notwithstanding 
there is no record of treatment in service, if the veteran 
alleges treatment in service, giving the time and place of 
treatment, and the conditions and circumstances of his or her 
service support his or her allegation, and inception in 
service is consistent with sound dental judgment.  
Exceptional cases contemplated in this category are where the 
veteran had a considerable period of service, particularly in 
a combat area where records of treatment may not always have 
been recorded due to the stress and strain encountered under 
battle conditions or where extenuating circumstances are 
shown in those instances where the veteran served in this 
country or in other than combat.  38 C.F.R. § 3.382(b) 
(1998).   

Service connection should not be granted for the third molars 
at any time unless there is a definite record showing such 
teeth to be diseased after a reasonable period of service.  
The third molars shown as present at induction and missing at 
discharge will not granted service connection unless there is 
an actual record of extraction for reasons other than 
malposition or impaction.  38 C.F.R. § 3.382(c) (1998).

A claim for service connection is also considered to be a 
claim for VA outpatient dental treatment.  Mays v. Brown, 5 
Vet. App. 302 (1993).

Those veterans having a service-connected compensable dental 
disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.  38 C.F.R. 
§ 17.161(a) (2004) (Class I treatment) (During the pendency 
of this appeal 38 C.F.R. § 17.123(a) was renumbered as 
38 C.F.R. § 17.161(a) with no substantive changes.  See 
38 C.F.R. § 17.123(a) (1995).). 

Those veterans having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (A) they were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval or air 
service of not less than 180 days; (B) application for 
treatment is made within one year after such discharge or 
release; and (C) department of Veterans Affairs dental 
examination is completed within 14 months after discharge or 
release, unless delayed through no fault of the veteran.  
38 C.F.R. § 17.161(b)(2)(i) (2004) (Class II treatment) 
(During the pendency of this appeal 38 C.F.R. 
§ 17.123(b)(2)(i) was renumbered as 38 C.F.R. 
§ 17.161(b)(2)(i) with no substantive changes.  See 38 C.F.R. 
§ 17.123(b) (1995).). 

Effective February 17, 1994, a schedule of rating dental and 
oral conditions was added.  59 Fed. Reg. 2529-30 (Jan. 18, 
1994) (codified at 38 C.F.R. § 4.150).  Diagnostic Code 9913 
provides that a noncompensable rating is warranted where the 
loss of masticatory surface can be restored by suitable 
prosthesis.  A rating under Diagnostic Code 9913 applies only 
to bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2004).

During the pendency of this claim, the old version of 
38 C.F.R. § 4.149 was added effective February 17, 1994, 
restricting grants of service connection for certain dental 
disorders.  This regulation states that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment.  See 38 C.F.R. § 4.149 (1998); 59 Fed. Reg. 2529-
30 (Jan. 18, 1994).  

During the pendency of this claim, the regulations were 
revised effective June 8, 1999, to eliminate the reference in 
38 C.F.R. § 3.149 to the disabilities for which service 
connection for compensation purposes was precluded, and 
nearly identical language was entered in 38 C.F.R. § 
3.381(a).  See 64 Fed. Reg. 30,392-93 (June 8, 1999).  In 
addition, all of 38 C.F.R. § 3.382 (1998) was eliminated.  
See id.  The end result is that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will still be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  38 C.F.R. § 3.381(a) 
(2004).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  General 

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides is 
presumed.  Also, the Board notes that the veteran believes 
that the below-mentioned disorders are related to exposure to 
Agent Orange.  However, the veteran's lay opinion cannot be 
accepted as competent evidence to the extent that it purports 
to establish such medical causation.  See Espiritu, 2 Vet. 
App. at 494-95.

B.  Loss of teeth

As noted above, during the pendency of this appeal the law 
changed twice with regard to granting service connection for 
dental conditions.  In particular, the change in the law in 
1994 prohibited compensation for replaceable missing teeth 
and periodontal disease.  All of the veteran's missing teeth 
are replaceable.  Since the veteran filed his claim in August 
1993 before that change in the law, he is entitled to 
consideration of service connection for the loss of his 
teeth, to include due to periodontal disease, for the purpose 
of VA compensation benefits.  Also, since all of the 
veteran's missing teeth are replaceable, his dental 
disabilities, even if they would be considered service-
connected, would be noncompensable.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2004).  Therefore, he is not entitled 
to the statutory presumption of soundness.  See 38 C.F.R. 
§ 3.381(b) (1998).

Although no abnormalities of tooth number 3 was noted on the 
August 1967 pre-induction examination, tooth number 3 was 
noted to be non-restorable carious at the initial dental 
examination on January 26, 1968.  Tooth number 3 was 
extracted on February 7, 1968.  There is no evidence that 
tooth number 3 became non-restorable carious during the first 
eight days of active service or that it was restorable 
carious during the first eight days of active service.  
Service connection by aggravation will not be conceded if the 
tooth at enlistment was classified as defective but was not 
restorable.  38 C.F.R. § 3.381(b) (1998).  Service connection 
for loss of tooth number 3 is not warranted because the 
evidence does not show that the cavitation of tooth number 3 
was incurred in or aggravated by active service.

While no abnormalities of tooth number 14 was noted on the 
August 1967 pre-induction examination, tooth number 14 was 
noted to be carious at the initial dental examination on 
January 26, 1968.  Tooth number 14 was not filled or 
extracted during service, and at the separation examination, 
tooth number 14 was noted to be non-restorative carious.  At 
the January 26, 1968, initial dental examination, it was not 
noted whether tooth number 14 was restorable or not.  Service 
medical and dental records do not reveal any evidence that 
tooth number 14 became carious during the first eight days of 
active service.  Service medical and dental records do not 
reveal any treatment for tooth number 14 at all during 
service, and the veteran does not allege that he received 
treatment for that tooth.  Therefore, service connection for 
the loss of tooth number 14 for the purpose of compensation 
benefits is not warranted because the evidence does not show 
that the cavitation of tooth number 14 was incurred in or 
aggravated by active service or that the loss of tooth number 
14 was otherwise related to active service.  

Tooth number 19 was not noted to be missing on the October 
1967 pre-induction examination.  However, at the initial 
dental examination on January 26, 1968, eight days after the 
veteran entered active service, it was noted that the tooth 
number 19 was missing.  Service medical and dental records 
reveal no treatment for tooth number 19 during the initial 
eight days of active service.  In other words, there is no 
evidence that tooth number 19 was extracted during the 
initial eight days of active service.  See 38 C.F.R. 
§§ 3.381, 3.382 (1993).  Thus, service connection for the 
loss of tooth number 19 for the purpose of compensation 
benefits is not warranted because the evidence does not show 
that the loss of tooth number 19 was incurred in active 
service.

On the October 1967 pre-induction examination, tooth number 
30 was not noted to be missing.  However, at the January 26, 
1968, initial dental examination, tooth number 30 was noted 
to be missing.  Later, at the September 1969 separation 
examination, tooth number 30 was noted to be a restorable 
tooth.  Regardless of whether tooth number 30 was missing as 
of the initial dental examination, the evidence clearly shows 
that there was an abnormality of tooth number 30 during 
active service.  However, service medical and dental records 
do not reveal any treatment for tooth number 30 at all during 
service, and the veteran does not allege that he received 
treatment for that tooth.  In particular, there is no 
evidence of an extraction during the first eight days of 
active service.  Additionally, even assuming that the loss of 
tooth number 30 occurred after active service due to 
periodontosis, the VA examiner opined that the veteran's 
periodontosis was not related to military service.  
Accordingly, service connection for the loss of tooth number 
30 for the purpose of compensation benefits is not warranted 
because the evidence does not show that the loss of tooth 
number 30 was incurred in active service or that the loss of 
tooth number 30 was otherwise related to active service.

Teeth numbers 17 and 32 are third molars, and were missing on 
the separation examination.  Tooth number 17 was missing at 
the initial dental examination on January 26, 1968, but tooth 
number 32 was noted to be present.  Service medical and 
dental records do not show extractions of either tooth.  
There is no definite record showing that such teeth to have 
been diseased after a reasonable period of service.  There is 
no actual record of extraction for reasons other than 
malposition or impaction.  Therefore, service connection for 
compensation purposes for loss of teeth numbers 17 and 32 are 
not warranted.  See 38 C.F.R. §§ 3.381, 3.382 (1993).

Service medical and dental records reveal no abnormalities of 
teeth numbers 1, 2, 4, 5, 13, 15, 16, 18, and 31, which are 
now missing.  The examiner indicated that the loss of these 
teeth was due to generalized chronic periodontosis.  The law 
changed during the pendency of this claim to restrict the 
recognition of periodontal disease to being service-connected 
only for the purpose of VA treatment.  Since the veteran 
filed his claim in August 1993 before the change in the law, 
he is entitled to consideration of service connection for 
those disorders for the purpose of VA compensation.  Service 
medical and dental records reflect no findings or diagnosis 
of periodontal disease.  Periodontosis was first diagnosed at 
the December 2002 VA examination.  The VA examiner stated the 
etiology of periodontosis was multifactorial, including 
tobacco smoking, genetic factors, and immunological factors, 
and opined that the veteran's periodontosis was not related 
to military service.  Thus, the record is devoid of evidence 
showing that the periodontosis causing the loss of teeth 
numbers 1, 2, 4, 5, 13, 15, 16, 18, and 31, was incurred in 
or aggravated by active service, or is otherwise related to 
active service, including exposure to Agent Orange.  

Additionally, service connection for loss of teeth, to 
include due to periodontal diseases, for purposes of 
treatment only under the new law is not warranted.  He has 
not presented a valid legal claim.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The veteran's missing teeth are 
replaceable by prostheses.  Therefore, his entire loss of 
teeth would not be considered a compensable disability under 
38 C.F.R. § 4.150, and he is not eligible for Class I 
treatment.  

As for Class II eligibility, the veteran was discharged from 
active duty long before October 1981.  Under current 
regulations, dental treatment for noncompensable dental 
disorders is only authorized on a one-time completion basis 
and he needed to submit his claim for VA outpatient dental 
treatment within one year of his discharge or release, which 
there is no evidence that he did.  While the veteran may not 
have been notified of this restriction by the appropriate 
service department at the time of his discharge, such 
notification is not required for service personnel who are 
discharged prior to 1982.  See Woodson v. Brown, 8 Vet. App. 
352 (1995).

C.  Tinea versicolor

Service medical records show no complaints or findings of 
skin symptomatology and no diagnoses of a skin disorder.  
Although the veteran had tinea versicolor in the 1980s, there 
is no medical evidence that he currently has the disorder.  
The veteran underwent three VA examinations pertaining to the 
skin in December 2002 and June 2003, respectively.  While the 
veteran has claimed that his skin symptomatology has never 
completely resolved, no skin lesions were found on either VA 
skin examination.  Also, at the December 2002 VA general 
medical examination, there was no evidence of a skin disease.  
Even though the December 2002 VA examiner noted that the 
veteran's history suggested tinea versicolor, the examiner 
did not diagnose that disorder.  Likewise, the December 2002 
VA general medical examiner made a diagnosis of no evidence 
of tinea versicolor at present, and the June 2003 VA examiner 
did not diagnose a skin disorder.  The veteran has reported 
that he has skin symptomatology for which he uses 
medications.  He is competent to report this.  Layno, 6 Vet. 
App. at 470.   However, the veteran has not provided any 
medical evidence showing current treatment for a skin 
disorder or any evidence corroborating his assertion of using 
medications, such as receipts showing purchase of such 
medications or prescriptions for such medications.  

In any event, even if the veteran still has tinea versicolor, 
there is no medical evidence that it is related to active 
service.  There are no medical records or medical opinions 
showing that the veteran's tinea versicolor is related to 
active service, including exposure to Agent Orange.  In that 
regard, the June 2003 VA examiner specifically stated that 
tinea versicolor was not related to Agent Orange exposure.
 
In the absence of competent evidence of tinea versicolor in 
service and in the absence of competent evidence relating 
tinea versicolor to active service, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for tinea versicolor is denied.

D.  Acquired psychiatric disorder

While the veteran reported having or having had frequent 
insomnia on the August 1967 pre-induction examination, the 
doctor specifically noted that the veteran did not have a 
neuropsychiatric disorder, and the psychiatric evaluation was 
normal.  The remaining service medical records reflect no 
complaints or findings of psychiatric symptomatology and no 
diagnoses of a psychiatric disorder.  On the September 1969 
separation examination, the veteran denied having or having 
had any psychiatric symptomatology, and the psychiatric 
evaluation was normal.  In short, the evidence shows that the 
veteran did not have an acquired psychiatric disorder, to 
include a psychosis, in service.  Also, there is no evidence 
that the veteran had a psychosis within one year of 
separation from active service.   

In 1983, many years after active service, the veteran 
reported a recent onset of psychiatric symptomatology.  A 
psychiatric disorder was first diagnosed that year.  As a 
psychiatric disorder is not a presumptive Agent Orange 
disorder, there must be evidence showing that the disorder is 
related to exposure to Agent Orange.  The record does not 
contain any medical evidence or competent medical opinion 
specifically relating the veteran's psychiatric disorder to 
specific events or incidents in service, to include exposure 
to Agent Orange.  In fact, the VA examiner determined that 
the veteran's psychiatric disorder was not related to active 
service, including exposure to Agent Orange.  Also, the VA 
examiner indicated that the veteran's psychiatric disorder 
was related to the illness and death of his father from lung 
cancer and other family situations.  In that regard, the 
Board notes that the veteran reported at his separation 
examination that his father was alive and in good health and 
that in December 1983 it was indicated that the veteran's 
father died more than 10 years ago.

In short, the record is devoid of evidence that shows that a 
psychiatric disorder is related to active service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for an acquired 
psychiatric disorder is denied.

E.  Hypertension

Service medical records do not show a diagnosis of 
hypertension.  In fact, his blood pressure readings on the 
pre-induction and separation examinations were 132/74 and 
110/80, respectively.  Accordingly, there is no competent 
evidence that the veteran had hypertension during active 
service.  Also, there is no competent evidence that the 
veteran had hypertension within one year of separation from 
active service.

In October 1983 the veteran had diastolic pressure readings 
ranging from 90 to 100 and systolic pressure readings ranging 
from 120 to 160.  High blood pressure was diagnosed at that 
time.  Since October 1983, there is no medical evidence 
showing a current diagnosis of hypertension/high blood 
pressure.  In December 1983, the veteran's blood pressure was 
130/80.  At the May 1985 VA general medical examination, the 
veteran's diastolic pressure readings ranged from 70 to 80 
and his systolic pressure readings ranged from 110 to 120.  
Hypertension/high blood pressure was not diagnosed at that 
examination.  The veteran underwent three VA examinations in 
December 2002 and April 2004 during which his blood pressure 
was taken.  His diastolic pressure readings ranged from 76 to 
84, and his systolic pressure readings ranged from 120 to 
132.  While each examiner noted a history of hypertension, 
hypertension/high blood pressure was not diagnosed on any of 
those examinations.  The December 2002 VA general medical 
examiner indicated that the veteran was normotensive.  The 
December 2002 and April 2004 VA examiners noted that the 
veteran's history of hypertension was not documented on 
physical examination.  In that regard, the veteran denied 
having had any treatment for his hypertension, to include 
taking medication.  Thus, there is no medical evidence 
showing that his hypertension had been controlled with 
medication at the time of the physical examinations.  

The Board places greater weight on the medical evidence 
showing no diagnosis of hypertension than on the medical 
evidence showing a diagnosis of hypertension because the 
medical evidence showing no diagnosis is more recent and more 
voluminous.  Ultimately the Board has the obligation to 
assess the weight of the evidence.  There is a clear conflict 
in the record.  This Veterans Law Judge has reviewed and 
considered each piece of evidence and concludes that the 
medical evidence showing no current diagnosis of 
hypertension/high blood pressure is more probative than the 
medical evidence in 1983 showing a diagnosis of high blood 
pressure.  Cumulatively, the evidence establishes that the 
veteran does not have hypertension.  In any event, even if 
the veteran currently has hypertension, there is no medical 
evidence or medical opinion relating the hypertension to 
active service, including exposure to Agent Orange.  

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).   In the absence of competent evidence of 
hypertension, the preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
hypertension is denied.

F.  Dizzy spells

Service medical records reflect that there were no complaints 
or findings of dizzy spells and that there was no diagnosis 
of a disorder manifested by dizzy spells.  Thus, there is no 
evidence that the veteran had a disorder manifested by dizzy 
spells in service.  

There is no current diagnosis of a neurological or 
cardiovascular disorder that is manifested by dizzy spells.  
The veteran complained of dizzy spells in 1983, and an 
anxiety disorder and high blood pressure.  The veteran 
underwent a VA general medical examination and two VA 
neurological examinations in December 2002 and April 2004.  
The veteran even reported his history of dizzy spells to the 
December 2002 VA general medical examiner.  However, a 
neurological disorder manifested by dizzy spells was not 
diagnosed by any of those examiners.  There is no other 
medical evidence showing a current neurological disorder 
manifested by dizzy spells.  To the extent that the dizzy 
spells are symptoms of a psychiatric disorder, the Board 
notes that service connection for a psychiatric disorder has 
been denied. With regard to the dizzy spells being a symptom 
of a cardiovascular disorder, the only cardiovascular 
disorder that has been diagnosed is hypertension.  As 
indicated above, the Board has denied service connection for 
hypertension on the basis that the veteran does not currently 
have that disorder.  In any event, even if the veteran has a 
neurological or cardiovascular disorder manifested by dizzy 
spells, there is no medical evidence or medical opinion 
relating such a disorder to active service, including 
exposure to Agent Orange.  

In the absence of competent evidence of a neurological 
disorder manifested by dizzy spells, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Brammer, 3 Vet. App. at 225; 
Gilbert, 1 Vet. App. at 55.  Service connection for dizzy 
spells is denied.

G.  Erectile dysfunction and premature ejaculation

Service medical records show no complaints, findings, or 
diagnoses of erectile dysfunction and premature ejaculation.  
Accordingly, there is no evidence that the veteran had 
erectile dysfunction and premature ejaculation during active 
service.

The veteran first complained of sexual dysfunction in 1993.  
Because erectile dysfunction and premature ejaculation are 
not presumptive Agent Orange disorder, there must be medical 
evidence relating such disorders to exposure to Agent Orange.  
The record does not contain any medical evidence or competent 
medical opinion specifically relating the veteran's erectile 
dysfunction and premature ejaculation to specific events or 
incidents in service, to include exposure to Agent Orange.  
In fact, the December 2002 VA examiner noted that the 
erectile dysfunction and premature ejaculation were most 
likely psychological in nature and that they had no 
relationship to exposure to Agent Orange.  Also, the April 
2004 VA examiner opined that the erectile dysfunction and 
premature ejaculation were not related to active military 
service, including exposure to Agent Orange.  Although the 
April 2004 VA examiner indicated that the erectile 
dysfunction was most likely related to circulatory problems 
secondary to chronic hypertension, the Board notes that 
service connection for hypertension has been denied.  

In short, the record is devoid of evidence that shows that 
erectile dysfunction and premature ejaculation are related to 
active service.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
erectile dysfunction and premature ejaculation is denied.


ORDER

Service connection for loss of teeth is denied.

Service connection for tinea versicolor is denied.

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for hypertension is denied.

Service connection for dizzy spells is denied.

Service connection for erectile dysfunction and premature 
ejaculation is denied.


REMAND

The report of the April 2004 VA neurological examination 
reflects that the veteran's headache disorder preexisted 
service.  The record also establishes some conflict regarding 
the nature of the headaches, to include tension headaches, 
headaches and migraine.  Clearly migraine is subject to 
compensation but headache without underlying pathology is 
not.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001). 

Accordingly, this case is remanded for the following:

The AOJ should schedule the veteran for a 
VA neurological examination to clarify 
the diagnosis of the headache disorder.  
The examiner should opine on whether it 
is as least as likely as not (a 50 
percent probability or greater) that the 
veteran has migraine and if so, indicate 
whether it is clear and unmistakable that 
migraine was not aggravated during 
service.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


